DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the requirement for an election of species in the reply filed on March 28th, 2022 is acknowledged.  The traversal is on the ground(s) that figs. 1 and 2 are generic to all claims.  This is found persuasive and the requirement for an election of species is withdrawn.

Claim Objections
Claims 9 and 18 are objected to because of the following informalities:  It is unclear whether claims 9 and 18 are intended as dependent or independent claims, as they recite the limitations of previous claims, but offer a preamble of larger scope than the claim they ostensibly depend from.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites the limitation "the elastic film sandwiched at an end portion of the substrate suction member" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim, as neither the claim nor the claim from which it depends introduce an elastic film sandwiched at an end portion of the substrate suction member.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inaba (US 6196905).
Regarding claim 1, Inaba teaches a top ring for holding a substrate, comprising: 
a base member (222) coupled to a rotary shaft (238); 
an elastic film that is mounted to the base member and forms a pressurization chamber for pressurizing the substrate between the base member and the elastic film (rubber sheet 232); and 
a substrate suction member (carrier 224, see fig. 7 and col. 7 lines 11-18) that includes 
a porous member having a substrate suction surface for suctioning the substrate (porous board 250, see col. 7 lines 32-44) and 
a pressure reducing portion communicating with a pressure reducing unit (air passages 252 are connected with suction pump 276, see col. 7 lines 32-44), 
the substrate suction member being held to the elastic film (carrier 224 is held to rubber sheet 232, see fig. 7).

Regarding claim 2, Inaba teaches the top ring according to claim 1, wherein the substrate suction member includes 
the porous member and 
a shielding member configured to shield a surface of the porous member on an opposite side of the substrate suction surface and a side surface of the porous member (porous board 256 is nested in concave part 225 of carrier 224 which shields upper and outer surfaces, see fig. 7).

Regarding claim 3, Inaba teaches the top ring according to claim 2, wherein 
the shielding member includes a hole formed so as to expose the porous member (holes at bottom of air passages 252, see fig. 7), and 
the pressure reducing portion is disposed at a position where the hole is formed (holes 252 are connected to suction pump 276, see col. 7 lines 32-44).


Regarding claim 5, Inaba teaches the top ring according to claim 1, wherein 
the base member includes 
a lower portion guiding member disposed so as to surround a periphery of the substrate suction member (combined assembly of 226 and 228, see fig. 7) and 
an upper portion guiding member disposed on an upper portion of the lower portion guiding member (222), and 
the elastic film includes 
a center portion covering a surface of the substrate suction member on an opposite side of the substrate suction surface (central part 232A, see fig. 7) and 
an end portion sandwiched between the upper portion guiding member and the lower portion guiding member (ends of rubber sheet 232 are between 222 and the assembly of 228 and 226, see fig. 7).

Regarding claim 9, Inaba teaches a substrate processing apparatus comprising: the top ring according to claim 1; and a polishing table configured to hold a polishing pad (turn table 12 hold polishing pad 16, see Inaba fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Inaba as applied to claim 1 above, and further in view of Sommer et al. (US 6276998, "Sommer").
Regarding claim 4, Inaba teaches the top ring according to claim 1, wherein the substrate suction member includes 
a shielding member configured to shield a surface of the porous member on an opposite side of the substrate suction surface and a side surface of the porous member (porous board 256 is nested in concave part 225 of carrier 224 which shields upper and outer surfaces, see fig. 7), 
the shielding member includes a hole formed so as to expose the porous member (holes at bottom of air passages 252, see fig. 7), and 
the pressure reducing portion is disposed at a position where the hole is formed (holes 252 are connected to suction pump 276, see col. 7 lines 32-44).
Inaba does not teach that the top ring includes a plurality of the porous members, the shielding member is configured to shield respective surfaces of the plurality of the porous members on an opposite side of the substrate suction surfaces, the shielding member includes a plurality of holes formed to expose the respective plurality of the porous members, or that 
the respective pressure reducing portions are disposed at positions where the plurality of holes are formed.
However, Sommer teaches the concept of a top ring wherein instead of a single porous member, multiple concentric porous rings are provided (rings 61-63, see Sommer col. 8 lines 34-55 and fig. 1) in a shielding member (55, see Sommer fig. 1) which has holes exposing the porous members connected to pressure reducing portions (holes at base of lines 81, 82, and 83 are connected to a pressure or vacuum source, see Sommer col. 4 lines 51-54). 
It would have been obvious to integrate the teachings of Sommer into the device of Inaba, as doing so would have granted finer control over the pressure profile applied to the back side of the substrate (see Sommer col. 8 lines 47-49).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Inaba.
Regarding claim 6, Inaba teaches the top ring according to claim 1, wherein
the elastic film includes a plurality of pieces of elastic films (rubber sheet composed of sheets 90 and 92, see fig. 4 and col. 6 lines 41-57), 
the plurality of pieces of elastic films include 
center portions connected to a surface of the substrate suction member on an opposite side of the substrate suction surface (central portions connected to shielding member 24 and edge ring 28 by friction and pressure, see fig. 4) and 
end portions secured to different positions on the base member (end portions secured at 94 and 96, see fig. 4), and 
the plurality of pieces of elastic films are configured to form a plurality of pressurization chambers for pressurizing the substrate between the base member and the plurality of pieces of elastic films (spaces 50 and 66, see fig. 4).
Inaba teaches these elements in a separate embodiment, but they would have been obvious to integrate as a simple substitution of one known element for another to obtain predictable results.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Inaba as applied to claim 1 above, and further in view of Togawa et al. (US 7357699, "Togawa")
Regarding claim 7, Inaba teaches the top ring according to claim 1, but does not teach that it further comprises a plurality of stopper members that are coupled to the substrate suction member with the elastic film sandwiched at an end portion of the substrate suction member and have flange portions that project outward with respect to the substrate suction member, 
wherein the base member includes a lower portion guiding member disposed so as to surround a periphery of the substrate suction member and an upper portion guiding member disposed on an upper portion of the lower portion guiding member, and 
the upper portion guiding member and the lower portion guiding member have regulating surfaces that regulate movement of the flange portions of the stopper members in a vertical direction.
However, Togawa teaches a top ring comprising a plurality of stopper members that are coupled to the substrate suction member with the elastic film sandwiched at an end portion of the substrate suction member and have flange portions that project outward with respect to the substrate suction member (projections 6c in chucking plate 6 have elastic film 8 sandwiched to them, see Togawa figs. 2 and 5a-5b, and col. 14 lines 11-16), 
wherein the base member includes 
a lower portion guiding member disposed so as to surround a periphery of the substrate suction member (3) and 
an upper portion guiding member disposed on an upper portion of the lower portion guiding member (2), 
and the upper portion guiding member and the lower portion guiding member have regulating surfaces that regulate movement of the flange portions of the stopper members in a vertical direction (projections 6c engage with retainer ring 3 to restrict vertical movement. upper ring 2b is similarly capable of restricting movement upward, see Togawa fig. 2).
It would have been obvious to a person of ordinary skill in the art to integrate the teachings of Togawa into the device of Inaba, as doing so represents the application of a known technique to a known device ready for improvement to yield predictable results.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Inaba in view of Yasuda et al. (US PGPub 2021/0277272, "Yasuda")
Regarding claim 8 Inaba teaches a top ring for holding a substrate, comprising: 
a base member (222) coupled to a rotary shaft (238); 
an elastic film that is mounted to the base member and forms a pressurization chamber for pressurizing the substrate between the base member and the elastic film (rubber sheet 232).
Inaba does not teach the presence of a substrate holding member that includes an elastic plate-shaped member mirror-finished such that an arithmetic mean roughness Ra of the substrate holding surface for holding the substrate becomes less than or equal to 5 m, and the substrate holding member being held to the elastic film.
However, Yasuda teaches the desirability of a film for having a arithmetic average roughness of 5 μm or less (see Yasuda paragraph [0030]).
It would have been obvious to integrate the teachings of Yasuda into the device of Inaba, as doing so would have resulted in improved non-adhesive properties, high tribological properties, and high water repellency. (See Yasuda paragraph [0030]).

Claims 10-12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Inaba in view of Chen et al. (US 7497767, "Chen").
Regarding claim 10, Inaba teaches a top ring for holding a substrate, comprising: 
a base member (222) coupled to a rotary shaft (238); 
a substrate suction member (carrier 224, see Inaba fig. 7 and col. 7 lines 11-18) that includes 
a porous member having a substrate suction surface for suctioning the substrate (porous board 250, see Inaba col. 7 lines 32-44) and 
a pressure reducing portion communicating with a pressure reducing unit (air passages 252 are connected with suction pump 276, see Inaba col. 7 lines 32-44), 
a shielding member that is configured to shield a surface of the porous member on an opposite side of the substrate suction surface and a side surface (porous board 256 is nested in concave part 225 of carrier 224 which shields upper and outer surfaces, see Inaba fig. 7).
Inaba does not teach the presence of a framing member that is disposed on the shielding member so as to surround at least a part of a periphery of the base member; and an elastic member that connects the at least a part of the base member surrounded by the framing member to the framing member.
However, Chen teaches the concept of a top ring having a framing member (164) disposed on a shielding member so as to surround at least a part of a periphery of the base member (164 is on 104 which is itself disposed above the support plate 170, see Chen fig. 2); and an elastic member that connects the at least a part of the base member surrounded by the framing member to the framing member (rolling diaphragm 160, see Chen fig. 2). 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to implement the teachings of Chen into the device of Inaba, as doing so represents the combination of known prior art elements according to known methods in a fashion that would yield predictable results.

Regarding claim 11, Inaba in view of Chen teaches the top ring according to claim 10, wherein 
the shielding member includes a vacuum hole formed so as to communicate with the porous member (holes at bottom of air passages 252, see Inaba fig. 7), and 
the pressure reducing portion is disposed at a position where the vacuum hole is formed (holes 252 are connected to suction pump 276, see Inaba col. 7 lines 32-44).

Regarding claim 12, Inaba in view of Chen teaches the top ring according to claim 11, wherein 
the vacuum hole is formed in the shielding member so as to communicate with a peripheral edge portion of an upper surface of the porous member or the side surface of the porous member (holes 252 are positioned on upper surface near periphery, see Inaba fig. 7).

Regarding claim 16, Inaba in view of Chen teaches the top ring according to claim 10, further comprising 
a plurality of pieces of elastic films configured to form a plurality of pressurization chambers for pressurizing the substrate between the base member and the substrate suction member (rubber sheet composed of sheets 90 and 92 forms plurality of pressure chambers, see Inaba fig. 4 and col. 6 lines 41-57).

Regarding claim 18, Inaba in view of Chen teaches a substrate processing apparatus comprising: the top ring according to claim 10; and a polishing table configured to hold a polishing pad (turn table 12 hold polishing pad 16, see Inaba fig. 1).

Allowable Subject Matter
Claims 13-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Claim 13 introduces additional limitations regarding the structure of the framing member and base member that are not taught or suggested by the prior art in a fashion that would have been obvious to combine. Specifically, the presence of guiding members on the base member in conjunction with the presence of a framing member is not taught in a fashion that would be obvious to combine with the device of Inaba. Consequently claim 13 contains allowable subject matter. 
Claims 14 and 15 depend from claim 13.
Claim 17 introduces a band connecting an outer side surface of a portion of the base member that is not surrounded by the framing member and an outer side surface of the framing member. The prior art does contain general teachings of connecting various top ring elements with bands, but not the specific claimed structural relationship of outer portions, which is sufficiently distinct from the teachings of the prior art that a combination would not have been obvious to a person of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hirose et al. (US RE38878), Togawa et al. (US 6852019), Pham (US 6755723), Butterfield et al. (US 6645050), Katsuoka et al. (US 6435949), Sommer et al. (US 6276998), Izumi et al. (US 6030488), Hirose et al. (US 5476414), and Okumura et al. (US 5398459) teach aspects of top rings having porous carriers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723